DETAILED ACTION
	For this Office action, Claims 26-50 are pending.  Claims 1-25 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02 March 2022, with respect to the grounds of rejection of Claims 1-25 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has canceled the pending claims from the previous office action and introduced new Claims 26-50; therefore, said prior grounds of rejection are now considered moot and hereby withdrawn.  Upon further consideration, new grounds of rejection over the new claims are made and detailed below.  Since the arguments do not address these new grounds of rejection, said arguments will not be further addressed at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26, upon which Claims 27-50 are dependent, recites the limitation “two inactivation tanks made of refractory steel configured to support the chemical reaction”; however, this limitation is considered indefinite because “the chemical reaction” lacks established antecedent basis.  Said limitation is also indefinite because the claim is unclear what chemical reaction or reactions may occur within the inactivation tanks to read on the claim.  Claim 26 also recites “the production process”, which also lacks established antecedent basis and is unclear on what production process may occur that would read on the claim.  Claim 26 further recites “the inactivation chemical agents”, which also lacks established antecedent basis and is unclear on what may be considered proper chemical agents to read on the claim.  Applicant is urged to address these issues in the response to this office action, wherein clarification on the chemical reaction, the production process and the inactivation chemical agents will overcome this ground of rejection.  For purposes of this examination and in consideration of the specification, the examiner will assume an inactivation chemical reaction (which will also be considered the production process) with inactivation chemicals will may read on these limitations.  
Claims 27-50 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 28 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites “the top two inputs”, which lacks established antecedent basis.  Claim 28 also recites “outputs”, which is inconsistent with the single “one output” recited earlier in the claim language.  Said inconsistency renders the claim indefinite, since the claim is unclear how many outputs are required to read on the claims.  For purposes of this examination, the examiner will assume at least one output is required.  
Claim 34 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “further comprising two centrifugal configured to…”; however, this limitation is considered indefinite because the claim language is unclear what is required to be 
Claims 39 and 45 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both claims recite “the high potency API”, which lacks established antecedent basis.  See that Claims 39 and 45 are respectively dependent on Claims 26 and 43, while “a high potency API” is respectively established in Claims 38 and 44.  For purposes of this examination, the examiner will assume Claims 39 and 45 are dependent on Claims 38 and 44.  
Claims 40 and 46 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both claims recite “a strong inorganic oxide”, which is considered indefinite because the claim language is unclear what may be considered a strong inorganic oxide—as opposed to an inorganic oxide that is not a strong inorganic oxide—to read on the claim.  For purposes of this examination, the examiner will assume any inorganic oxide may be a strong inorganic oxide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/11/2022